Citation Nr: 9902536	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-16 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1965.  He died in December 1977.

This is an appeal from a November 1992 decision by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that the appellant could not 
be recognized as the veterans surviving spouse for purposes 
of entitlement to DIC benefits.


FINDINGS OF FACT

1.  The appellant and the veteran began residing together in 
approximately November 1965 in the Commonwealth of Puerto 
Rico, and they resided together at the same address during 
the veterans lifetime.

2.  The veteran died in December 1977 in Puerto Rico as a 
resident of that commonwealth.

3.  The evidence does not establish that the appellant and 
the veteran underwent a valid marriage ceremony at any time.

4.  The appellant and veteran had a mutual agreement to be 
married after they began residing together and held 
themselves out as husband and wife in their community.  In 
addition, their union produced four children, born from 1966 
through 1973.

5.  The appellants common-law marriage to the veteran is 
invalid under the laws of Puerto Rico.

6.  Her marriage is deemed to be an invalid under VA 
regulations as well because she knew of a legal impediment to 
their marriage from its inception.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veterans surviving spouse for DIC benefits purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she and the veteran were legally 
married at the time of his death and therefore, she is his 
surviving spouse for the purposes of entitlement to DIC 
benefits.

Generally, to be entitled to VA death benefits as a 
surviving spouse of a veteran, a claimant must have been 
the veterans spouse at the time of the veterans death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veterans death.  
38 U.S.C.A. § 101(3).  DIC payable under 38 U.S.C.A. 
§ 1310(a) may be paid to the surviving spouse of a veteran 
who died on or after January 1, 1957, who was married to the 
veteran: (i) before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or, (ii) for one year or more, or, (iii) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304; 38 
C.F.R. § 3.54(c)(1).

However, in order for the surviving spouse to establish the 
status of a claimant for VA purposes, evidence of a valid 
marriage under the laws of the appropriate jurisdiction is 
required.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Relevant documents showing proof of a valid marriage must be 
submitted by the veterans spouse in order to attain the 
status of a claimant.  See Sandoval v. Brown, 7 Vet. App. 7 
(1994).

Until a spouse establishes status as a claimant, VA is not 
obliged to determine whether the claim is well grounded, to 
provide assistance in the development of the claim under 38 
U.S.C.A. § 5107(a), or to apply the equipoise rule under 
38 U.S.C.A. § 5107(b).  See Reyes v. Brown, 7 Vet. App. 113 
(1994).

Marriage means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j). Surviving spouse means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c).

However, except as provided in 38 C.F.R. § 3.52, a widow 
means a person whose marriage to the veteran meets the 
requirements of § 38 C.F.R. § 3.1(j) and who was the lawful 
spouse of the veteran at the time of the veterans death, 
provided that she lived with the veteran continuously from 
the date of marriage to the date of the veterans death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and, since the death of the veteran on or 
after January 1, 1971, is unmarried and not living with 
another person of the opposite sex and holding herself out 
openly to the public as the spouse of such person.  38 C.F.R. 
§ 3.50(b).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimants certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(a).

For example, a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record will prove a marriage.  Ibid.

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship. 38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimants certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimants signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. 
§ 3.205(c).

The aforementioned regulation, 38 C.F.R. § 3.52, provides 
criteria for establishing a valid marriage for VA purposes in 
cases where the marriage is not valid under state law.  
Specifically, where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid for VA purposes 
if:

(a)  The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage, and

(b)  The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c)  The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in [38 C.F.R.] § 3.53, and

(d)  No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veterans 
death.

The issue is whether a valid marriage existed between the 
veteran and the appellant.  A review of the record reveals 
that except for the years between 1968 and 1976 (when they 
lived in New York), both the appellant and the veteran lived 
in Puerto Rico at the time of inception of their common-law 
union in November 1965 and at the time of the veterans death 
in December 1977 (when the right to benefits accrued in this 
case, if at all).  Accordingly, the law of Puerto Rico 
determines the validity of their common-law marriage for 
purposes of 38 C.F.R. § 3.1(j).

Regarding their marital union, the appellant does not contend 
that she and the veteran were married by ceremony and 
accordingly, she has submitted no documentary evidence 
showing evidence of a valid marriage by ceremony to the 
veteran.  Rather, she argues that, because she and the 
veteran cohabited for many years and had four children, she 
should be recognized as his surviving spouse for VA purposes 
based upon a common-law marriage.

The facts in this case reflect that the appellant and the 
veteran agreed to enter into a common-law marriage in 
approximately November 1965, and that they lived together as 
man and wife until his death in December 1977.  Of record are 
documents generated by VA as well as lay statements from two 
neighbors which serve to corroborate the appellants claim 
that they lived together as man and wife in a common-law 
marriage for many years.  In addition, documents in the file 
reflect that four children were born of their common-law 
union between 1966 and 1973.

Nevertheless, the aforementioned facts serve to invalidate 
the appellants and veterans common-law marriage under the 
laws of Puerto Rico.  Although there is sufficient proof of a 
common-law marriage by cohabitation and reputation in their 
community, these types of marriages are void ab initio in 
Puerto Rico.

In Puerto Rico, a common-law marriage has never been 
recognized as valid.  See Ayuso-Morales v. Secretary of 
Health and Human Services, 677 F.2d 146, 147 (1982); Art. 68 
Civil Code, 31 L.P.R.A. sec. 221.  As noted above, the 
appellant does not deny that her marriage to the veteran was 
by common law only.  On the basis of these findings, the 
Board concludes that the appellants marriage to the veteran 
was not valid under the laws of Puerto Rico and therefore, is 
not valid for purposes of 38 C.F.R. §§ 3.1(j), 3.50(b).

Notwithstanding the fact that the appellants marriage to the 
veteran is invalid under Puerto Rico law, under the 
provisions of 38 C.F.R. § 3.52, a claimant may nevertheless 
establish a deemed valid marriage for VA purposes only if 
certain requirements are met.  Specifically, the Board must 
find that she and the veteran had a deemed valid marriage 
under the provisions of 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91, 56 
Fed. Reg. 50151 (1991).  In that opinion, the General Counsel 
held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veterans death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veterans death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common law 
marriage constitutes a legal 
impediment to such a marriage for 
purposes of that section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common law 
marriages, VA may deem such a marriage valid where the facts 
demonstrate that the appellant was without knowledge of the 
legal impediment at the time that the invalid marriage was 
contracted.  See Dedicatoria v. Brown, 8 Vet. App. 441, 444 
(1995) (the Court of Veterans Appeals interprets 38 C.F.R. 
§ 3.52 to require that determination of appellants 
knowledge with respect to the legal impediment must be viewed 
in terms of what the appellants state of mind was at the 
time that the invalid marriage was contracted).

Thus, the appellant must show that she was unaware that 
Puerto Rico did not recognize common-law marriage at the time 
she initially cohabited with the veteran in November 1965, 
and that she entered into a relationship with the veteran 
that would have constituted a valid common-law marriage if 
Puerto Rico recognized such marriages.

The United States Court of Veterans Appeals has held that, 
when a claimant is alleging that the relationship with the 
veteran should be a deemed valid marriage under 38 C.F.R. 
§ 3.205(c), the claimant must be given the opportunity to 
submit a signed statement that he or she had no knowledge of 
an impediment to the marriage.  See Colon v. Brown, 9 Vet. 
App. 104, 107, 108 (1996).

Based on a review of the evidence of record, the Board finds 
that the appellant has been provided the requisite 
opportunity and has not provided sufficient evidence that her 
marriage to the veteran could be deemed valid under 38 
C.F.R. §§ 3.52, 3.205(c) and 38 U.S.C.A. § 103(a).  In this 
regard, the Board notes that when provided an opportunity by 
the RO to submit a statement that she was unaware of a legal 
impediment to common law marriage in Puerto Rico, she 
responded in October 1997 that she understood that she was 
not legally married to the veteran.  In fact, she 
specifically stated she was aware of the fact that Puerto 
Rico did not recognize common-law marriages, answering in the 
affirmative to this question, but saying [s]till, we kept 
living together from Nov. 1965 until his death in 1977.  
See Deemed Valid Development Questionnaire, and attached 
Statement in Support of Claim, received in October 1997.  
The Board notes that this response is inconsistent with her 
response to a question asking whether she was aware of the 
fact that Puerto Rico did not recognize common-law marriages.  
She made similar claims in a number of Statements in Support 
of Claim received by the RO in 1993 and 1995.  In those 
statements, she claimed ignorance to the laws of Puerto Rico 
regarding the legal status of their marriage.

Nevertheless, the Board finds her more recent responses to 
the aforementioned Deemed Valid Development Questionnaire to 
be a more accurate account of her state of mind at the 
time she entered into her common-law marriage in 1965.  
Dedicatoria, 8 Vet. App. at 444.  Unlike the Statements in 
Support of Claim filed in 1993 and 1995, the deemed valid 
marriage questionnaire was designed to elicit specific 
responses to a specific set of questions pertaining to the 
circumstances of her common-law marriage and her knowledge of 
its legal status at inception.  It is clear from her 
responses to these questions that she knew her marriage was 
not legal in Puerto Rico from its inception.  Hence, the 
Board finds that her statements of record which are 
inconsistent with this account are compromised by information 
later obtained by the RO in conjunction the development of 
this claim.

In the opinion of the Board, the appellant has provided more 
than sufficient proof by her Deemed Valid Development 
Questionnaire that she was aware of a legal impediment to 
their common-law marriage from its inception in the 1965; 
specifically, that she knew that only a marriage by ceremony 
was legal in Puerto Rico.  Cf. Colon, 9 Vet. App. 104 (1996); 
Sandoval, 7 Vet. App. 7 (1994).  As noted above the General 
Counsel has held that the requirement of a marriage ceremony 
by a jurisdiction which does not recognize common law 
marriage constitutes a legal impediment to such a 
marriage for purposes of section 103, 38 U.S.C.  Hence, it is 
clear from the appellants responses on this point that she 
knew they were not legally married at the time they began 
living together in Puerto Rico in 1965.  For these reasons, 
the criteria under 38 C.F.R. § 3.52 have not been met.  
Further discussion of the other criteria under this section 
is not required in light of her failure to meet clause (b), 
as set forth above.

Accordingly, the Board concludes that a deemed valid 
marriage has not been established by the evidence of record 
and therefore, the appellant has not established status as a 
claimant, i.e., a surviving spouse, for the benefits sought 
on appeal.  Further assistance in the development of the 
facts pertinent to the claim, the application of the benefit 
of the doubt rule, and the determination whether the claim is 
well grounded is not warranted.  Aguilar, 2 Vet. App. at 23.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
